





QEP RESOURCES, INC.
2018 LONG-TERM INCENTIVE PLAN


DEFERRED SHARE AWARD AGREEMENT


THIS DEFERRED SHARE AWARD AGREEMENT (the “Agreement”) is made as of
_______________________ (the “Effective Date”), between QEP Resources, Inc., a
Delaware corporation (the “Company”), and ________________ (“Grantee”). Terms
not defined herein shall have the meanings ascribed to them in the QEP
Resources, Inc. 2018 Long-Term Incentive Plan, as it may be amended from time to
time (the “Plan”).


1.    Grant of Deferred Shares. Subject to the terms and conditions of this
Agreement, the Plan and the QEP Resources, Inc. Deferred Compensation Plan for
Directors (the “Deferral Plan”), for good and valuable consideration, on the
Effective Date, the Company hereby grants to Grantee the right to receive
________ shares of the Company’s Common Stock, $.01 par value (the “Deferred
Shares”). The Grantee has previously elected to defer receipt of the Deferred
Shares in accordance with the terms of the Deferral Plan. For the avoidance of
doubt, the Deferred Shares shall constitute “Phantom Stock” pursuant to the
terms of the Deferral Plan and shall become a part of the Grantee’s Equity
Compensation Sub-Account pursuant to Section 5.3 of the Deferral Plan This
Agreement is intended to constitute a “Phantom Stock Agreement” for purposes of
the Deferral Plan.


2.    Vesting; Lapse of Restrictions. Except as provided otherwise in this
Agreement, the Deferred Shares shall vest and become non-forfeitable, subject to
the terms of the Deferral Plan, on March 5 of the year following the date of
grant. If the Vesting Date falls on a day when the New York Stock Exchange
(NYSE) is closed, the Vesting Date will occur on the next day that the NYSE is
open. In the event that the Vesting Date falls on a day when trading in the
Common Stock has been suspended, the Vesting Date will occur on the next full
day after trading resumes.


3.     Payment. Except as otherwise provided herein or under the Deferral Plan,
all amounts attributable to vested Deferred Shares shall be paid or distributed
to the Grantee in accordance with the terms of the deferral election previously
made by the Grantee with respect to the Deferred Shares under the Deferral Plan,
and otherwise in accordance with the terms of the Deferral Plan.
    
4.    Termination of Service; Forfeiture of Deferred Shares.


(a) Death, Disability, Retirement or Failure to be Renominated. If Grantee
ceases to be a member of the Board on account of death, Disability, mandatory
retirement at age 75, or failure to be renominated for any reason (including at
Grantee’s or the Company’s request) other than failure to adequately perform his
or her duties as a member of the Board, the Deferred Shares, to the extent not
yet vested, shall vest in full and shall become non-forfeitable, subject to the
terms of the Deferral Plan.


(b) Other Terminations. Except as provided in Section 4(a) above or in
Section 5 below, if Grantee’s directorship with the Company terminates for any
reason, Grantee shall forfeit all Deferred Shares (and any earnings and
dividends attributable thereto) that are


1

--------------------------------------------------------------------------------





not yet vested at the time of such termination in accordance with Section
5.3(a)(ii) of the Deferral Plan.


5.    Change in Control. Upon a Change in Control, the Deferred Shares shall
become 100% vested and all amounts attributable to the Deferred Shares shall be
paid or distributed to the Grantee in accordance with Section 6.2 of the
Deferral Plan.


6.    No Transfer. The Deferred Shares are subject to Section 11.3 of the
Deferral Plan and may not be anticipated, assigned (either at law or in equity),
alienated, or be subject to attachment, garnishment, levy, execution or other
legal or equitable process, except as otherwise permitted under the Deferral
Plan.


7.    No Rights as a Stockholder. Unless and until any actual shares of Common
Stock are distributed to the Grantee pursuant to the terms of this Agreement and
the Deferral Plan, the Grantee shall have no voting or other rights as a
stockholder of the Company with respect to the Deferred Shares.


8.    Adjustments.


(a) Adjustment by Merger, Stock Split, Stock Dividend, Etc. Subject to the terms
of the Deferral Plan, if the Common Stock, as presently constituted, shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, stock split, spinoff,
combination of shares or otherwise), or if the number of such shares of stock
shall be increased through the payment of a stock dividend, then there shall be
substituted for or added to each Deferred Share, the number and kind of shares
of stock or other securities into which each outstanding share of Common Stock
shall be so changed or for which each such share shall be exchanged or to which
each such share shall be entitled, as the case may be.
(b) Other Distributions and Changes in the Stock. Subject to the terms of the
Deferral Plan, in the event there shall be any other change affecting the number
or kind of the outstanding shares of the Common Stock, or any stock or other
securities into which the stock shall have been changed or for which it shall
have been exchanged, then if the Committee shall, in its sole discretion,
determine that the change equitably requires an adjustment in the Deferred
Shares, an adjustment shall be made in accordance with such determination.
(c) General Adjustment Rules. All adjustments relating to stock or securities of
the Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive. Fractional shares resulting from any
adjustment to the Deferred Shares pursuant to this Section 8 may be settled as
the Committee shall determine, subject to the terms of the Deferral Plan. Notice
of any adjustment shall be given to Grantee.


(d) Reservation of Rights. The issuance of Deferred Shares shall not affect in
any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge, to consolidate, to dissolve, to liquidate or to sell or
transfer all or any part of its business or assets.




2

--------------------------------------------------------------------------------





9.    Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be given by hand delivery or by first class
registered or certified mail, postage prepaid, addressed, if to the Company, to
its Corporate Secretary, and if to Grantee, to his or her address now on file
with the Company, or to such other address as either may designate in writing.
Any notice shall be deemed to be duly given as of the date delivered in the case
of personal delivery, or as of the second day after enclosed in a properly
sealed envelope and deposited, postage prepaid, in a United States post office,
in the case of mailed notice.


10. Amendment. Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and
Grantee, and as approved by the Committee. Notwithstanding any provision in this
Agreement to the contrary, including Section 11, an amendment to the Plan that
would materially and adversely affect Grantee’s rights with respect to the award
of Deferred Shares granted hereunder will not be effective with respect to such
award.


11.    Relationship to Plan and Deferral Plan. This Agreement shall not alter
the terms of the Plan or the Deferral Plan. If there is a conflict between the
terms of the Plan or the Deferral Plan and the terms of this Agreement, the
terms of the Plan or the Deferral Plan, as applicable, shall prevail.


12.    Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.


13.    Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan and the Deferral Plan.


14.    Entire Agreement; Binding Effect. Once accepted, this Agreement, the
terms and conditions of the Plan, and the award of Deferred Shares set forth
herein, constitute the entire agreement between Grantee and the Company
governing such award of Deferred Shares, and shall be binding upon and inure to
the benefit of the Company and to Grantee and to the Company’s and Grantee’s
respective heirs, executors, administrators, legal representatives, successors
and assigns.


15.    No Rights to Continued Service as a Director. Nothing contained in this
Agreement shall be construed as giving Grantee any right to be retained as a
member of the Board and this Agreement is limited solely to governing the rights
and obligations of Grantee with respect to the Deferred Shares.


16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the choice
of law principles thereof.


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




GRANTEE                     QEP RESOURCES, INC.    


 
[NAME]
 

        
by
 
 
[NAME]
 
[TITLE]





4